FILED
                                                                                    January 29, 2016
                                                                                        TENNESSEE
                                                                                   WORKERS' COMPENSATION
                                                                                      APPEALS BOARD

                                                                                       Time: 7:50 A.M.

             TENNESSEE BUREAU OF WORKERS' COMPENSATION
                WORKERS' COMPENSATION APPEALS BOARD


Robert Dennis, Jr.                           ) Docket No. 2015-01-0184
                                             )
v.                                           )
                                             )    State File No. 43330-2015
Polymer Components                           )
                                             )
                                             )
Appeal from the Court of Workers'            )
Compensation Claims                          )
Audrey A. Headrick, Judge                    )


                     Affirmed and Remanded - Filed January 29, 2016

The employee in this interlocutory appeal was injured on the employer's premises when
he stepped into a hole and fell while walking to his vehicle during a break. The employer
initially provided medical benefits, but later denied the claim, asserting the injury did not
arise primarily out of and in the course and scope of the employment. Following an
expedited hearing, the trial court concluded that the employee presented sufficient
evidence from which the court could determine he would likely prevail at a hearing on
the merits and ordered that medical benefits be provided. The employer has appealed.
The lack of a complete record precludes us from addressing the merits of the appeal.
Accordingly, we affirm the result reached by the trial court and remand the case for such
additional proceedings as may be necessary.

Judge David F. Hensley delivered the opinion of the Appeals Board, in which Judge
Timothy W. Conner and Judge Marshall L. Davidson, III, joined.

Gordon C. Aulgur, Lansing, Michigan, for the employer-appellant, Polymer Components

Robert Dennis, Jr., Benton, Tennessee, prose

                           Factual and Procedural Background

      Robert Dennis, Jr. ("Employee"), a resident of Polk County, Tennessee, was hired
by Polymer Components ("Employer") in May 2014. The parties stipulated that on June

                                              I
3, 2015, he sustained an injury while on Employer's premises during a break. No
transcript of the proceedings in the trial court or statement of the evidence has been
provided in this appeal. Accordingly, we have gleaned the facts from the trial court's
expedited hearing order and the exhibits introduced at the expedited hearing.

       On June 3, 2015, Employee took a routine break at approximately 9:15 a.m. He
stepped outside of the building where he worked, but rather than use the steps and
walkway leading to the parking lot, he walked across the grass toward his truck to
"vape" 1 because it was a more direct path to reach his truck. While walking through the
grass he stepped in a hole and fell, injuring his right knee, right shoulder, and chest. Two
co-workers assisted him to a co-worker's vehicle, and he was transported to Starr
Regional Medical Center in Etowah, Tennessee, where he was seen by Dr. David
Childress.

       Employee was diagnosed as having a right knee sprain, a right shoulder sprain,
and a chest wall contusion. He was instructed to use crutches as needed and to follow-up
with "Occupational Health for return to regular duty work." The medical center's records
indicate that Employee was prescribed ibuprofen and that he was taking Levaquin for
lower extremity cellulitis. Employee acknowledged he had previously sought treatment
for arthritis in his right knee. He testified he was unable to walk the morning after the
accident. He spoke with Employer's Safety Director the day after the incident and asked
to see a doctor. The Safety Director authorized Employee to go to Doctors Express, a
walk-in clinic, for follow-up medical care.

       On June 4, 2015, Employee was seen by Dr. Victoria Folsom at Doctors Express.
He gave a history of having "[t]ripped in a hole at work while going to his truck about
9:30 yesterday a.m.," and he reported he "landed on a cross-tie with impact to the right
upper chest wall." The report of Employee's visit states that Employee could not bear
weight on his right knee; that he had difficulty raising his right arm above his head; and
that he experienced pain with breathing. The June 4, 2015 report also notes that
Employee was taking Levaquin for right leg cellulitis. Dr. Folsom took Employee out of
work and ordered a right knee MRI study. She discussed her treatment plan for
Employee with Employer's plant manager, Loren Holden. Following Dr. Folsom's
review of the right knee MRI, she wrote the following on the MRI report: "Tom lateral
meniscus, possible medial too. Diagnostic changes of the right knee large amount of
fluid. Refer to ortho."

      On June 5, 2015, Dr. Folsom spoke with Employer's plant manager and
recommended an orthopedic referral for Employee's knee injury. A June 5, 2015
medical note states that the plant manager indicated she would contact the insurance
company to determine the physician to whom referral should be made. On the same day,

1
    "Vape·,, and "vaping" are terms commonly used to denote inhaling vapor from an electronic cigarette.

                                                      2
Employee returned to Doctors Express for follow-up and was advised by Dr. Folsom of
the diagnosis of a meniscal tear and the orthopedic referral.

       Employee was .subsequently provided a panel of physicians from which he
selected Dr. Chad Smalley, an orthopedic surgeon, to be his authorized treating
physician. Employer scheduled an appointment for Employee to be seen by Dr. Smalley,
but due to Employer's subsequent denial of the claim, the appointment was cancelled. In
a Notice of Denial, Employer stated as the basis for its denial that the "[c]laim is under
investigation and a compensability decision cannot be made at this time." Employee
filed a Petition for Benefit Determination requesting medical benefits. Following
unsuccessful efforts to resolve the parties' dispute by mediation, a Dispute Certification
Notice was filed. Employee subsequently requested that an expedited hearing be held.

        During the expedited hearing, Employee called Ralph Brett, Employer's owner, to
testify. According to the trial court's order, Mr. Brett testified that he was familiar with
the concrete steps and walkway that go from Employer's building to the parking lot. He
testified that most people use the steps, but that some people do not. He testified there
are no signs posted requiring people to stay off the grass, and that Employer does not
have a company policy about walking on the grass.

       Following the hearing, the trial court issued an order granting medical benefits,
which obligated Employer to authorize Employee to be seen by Dr. Smalley or to provide
Employee a panel of orthopedic physicians from which he could select a treating
physician. The order additionally required Employer to pay for the medical expenses
previously incurred for treatment of Employee's June 3, 2015 work injuries.

       Employer appeals, asserting that Employee's injuries did not arise primarily out of
and in the course and scope of the employment. More specifically, Employer relies on
Woods v. Warren, 548 S.W.2d 651 (Tenn. 1977), and contends the trial court erroneously
extended Employer's liability beyond the provisions of the workers' compensation act by
requiring Employer to provide benefits for an injury that occurred beyond the property
where Employee actually works and beyond the area required for Employee's ingress and
egress to and from the workplace.

                                   Standard of Review

       The standard of review to be applied by this Board in reviewing a trial court's
decision is statutorily mandated and limited in scope. Specifically, "[t]here shall be a
presumption that the findings and conclusions of the workers' compensation judge are
correct, unless the preponderance of the evidence is otherwise." Tenn. Code Ann. § 50-
6-239(c)(7) (2014). The trial court's decision must be upheld unless the rights of a party
"have been prejudiced because findings, inferences, conclusions, or decisions of a
workers' compensation judge:

                                             3
       (A)    Violate constitutional or statutory provisions;
       (B)    Exceed the statutory authority of the workers' compensation judge;
       (C)    Do not comply with lawful procedure;
       (D)    Are arbitrary, capricious, characterized by abuse of discretion, or
              clearly an unwarranted exercise of discretion;
       (E)    Are not supported by evidence that is both substantial and material
              in the light of the entire record."

Tenn. Code Ann. § 50-6-217(a)(3) (2015). Like other courts applying the standards
embodied in section 50-6-217(a)(3), we will not disturb the decision of the trial court
absent the limited circumstances identified in the statute.

                                         Analysis

        In its position statement, Employer presents a single issue on appeal: "whether an
employer's potential workers' compensation liability has expanded beyond the property
where the employee actually works and the area he/she is required to use for ingress and
egress into the building to now include every square inch of property owned and leased
by the employer?" Employer asserts that "[t]he grassy area between the parking lot and
the building does not meet the definition of premises as stated by the Tennessee Supreme
Court," and that Employee's "injury mechanism did not arise out of the course and scope
of his employment." Employer cites Woods v. Warren, 548 S.W.2d 651 (Tenn. 1977) as
support for its assertions. However, since its decision in Lollar v. Wal-Mart, Inc., 767
S.W.2d 143 (Tenn. 1989), which all but overruled Woods, the Tennessee Supreme Court
has consistently held in cases involving injuries occurring before July 1, 2014, that "a
worker who is on the employer's premises coming to or going from the actual work place
is in the course of employment." Id. at 150.

        In the instant case, the parties stipulated that Employee sustained an injury on June
3, 2015, while on Employer's premises. Employee testified that during a break, which
the trial court described as a "routine break," he walked across the grass to go to his truck
to "vape." T4e trial court determined from the testimony that Employee's foot got caught
in a hole while he was walking across the grass and that he was injured when he fell to
the ground. The trial court determined that Employer was not contending that the break
was unauthorized; that it prohibited smoking on the premises; that there was a company
policy requiring employees to stay off the grass; or that there were signs posted requiring
employees to stay off the grass. Employer acknowledges in its position statement that
"[t]he facts in this case are not in dispute and are properly stated in the [trial court's]
Order." Based on the trial testimony and the exhibits, the trial court determined that
Employee "sustained his injuries while performing an incidental act while in the course
and scope of his employment."



                                             4
       Although testimony was presented to the trial court at the expedited hearing and
the court relied on that testimony in deciding the case, we have been provided with no
transcript of the testimony. Moreover, no statement of the evidence has been filed. Thus,
the totality of the evidence introduced in the trial court is unknown, and we decline to
speculate as to the nature and extent of the proof presented to the trial court. Instead,
consistent with established Tennessee law, we must presume that the trial court's rulings
were supported by sufficient evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn.
Ct. App. 1994) ("In the absence of a transcript or a statement of the evidence, we must
conclusively presume that every fact admissible under the pleadings was found or should
have been found favorably to the appellee."). The lack of a complete record precludes us
from addressing the merits of the appeal, and we express no opinion on the issue raised
by Employer.

                                      Conclusion

      For the foregoing reasons, trial court's decision 1s affirmed and the case 1s
remanded.



                                                ~.~~~~~-
                                                Workers' Compensation Appeals Board




                                            5
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Robert Dennis, Jr.                                       )   Docket No. 2015-01-0184
                                                         )
v.                                                       )
                                                         )    State File No. 43330-2015
Polymer Components                                       )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 29th day of January, 2016.
 Name                    Certified   First Class   Via   Fax       Via     Email Address
                         Mail        Mail          Fax   Number    Email

 Robert Dennis, Jr.                                                   X    robertdennis.12864@gmail.com
 Gordon Aulgur                                                        X    gordon.aulgur@accidentfund.com
 Audrey A. Headrick,                                                  X    Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                  X    Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                  X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov